Title: Notes on Cabinet Meeting, 5 July 1807
From: Jefferson, Thomas
To: 


                        
                            
                                5 July 1807
                            
                        
                        5. present the same. it was agreed to call on the governors of the states to have their quotas of
                            100,000. militia in readiness. the object is to have the portions on the sea-coast ready for any emergency, and for those
                            in the North we may look to a winter expedn against Canada.
                    